DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
The amendment filed 9/16/2021 has been entered.  Claims 5-6 have been canceled.  Claims 1-4 and 7-28 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 4, 7-10, 12, 15-17, 20, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkinson (USPN 5,745,291).  Jenkinson discloses a mirror comprising highly reflecting coatings applied on line to glass during the glass production process, especially on a float glass production line, by depositing a reflecting layer and by depositing, before or after the deposition of the reflecting layer, two layers as reflection enhancing layers to provide a mirror having a visible light reflection of at least 70% (Col. 2, lines 41-65) as measured under Illuminant D65 (Col. 3, lines 5-8), wherein the mirror may be a back surface mirror comprising a transparent glass substrate (41), an inner layer (43) of relatively high refractive index such as titanium dioxide, an intermediate layer (44) of relatively low refractive index such as silica, and .  
Jenkinson discloses that the refractive indices are with respect to light of wavelength 550nm (Col. 3, lines 1-4), wherein the intermediate layer of relatively low refractive index has a refractive index of usually below about 2, generally preferably less than 1.8, with silicon oxide being a preferred material (Col. 4, lines 51-61) with an atomic ratio of silicon to oxygen of about 1:2 and a refractive index of below 1.8 (Col. 10, lines 25-28) or more specifically, 1.46 as in the examples (Examples), reading upon the claimed “second dielectric layer” (L1) of instant claims 1, 8, 10, and 12; and the layer of relatively high refractive index in direct contact with the intermediate layer (as in instant claim 20) has a refractive index of 1.9 to 3.0, usually 2.0 to 2.7 (Col. 3, lines 63-66) with the use of titanium oxide increasing the reflectivity of the mirror products (Col. 10, lines 48-50) and typically having a refractive index within the range of 2.3 to 2.7 (Col. 13, lines 64-67), reading upon the claimed “first dielectric layer” (H1) of instant claims prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claim 4, it is again noted that Jenkinson discloses that the reflecting layer may be a layer of highly reflecting metal such as chromium (Col. 1, lines 14-16; Col. 10, lines 43-47) and given that Jenkinson discloses simulated examples wherein the metal layer consists of chromium (Examples, Table 5), the claimed invention as recited in instant claim 4 would have been obvious over Jenkinson.
With regards to instant claims 15-17 and 27-28, Jenkinson discloses that the desired high reflection may be achieved using layer thicknesses such that reflections from the interfaces between the said coating layers reinforce reflections from the inner surface of the said inner layer for back surface mirrors; wherein for back surface mirrors, this will occur when said inner and intermediate layers each have an optical thickness of about nλ/4 with λ being a wavelength of light in the visible region of the spectrum, i.e. from about 400nm to 750nm and n is an odd integer that may be the same or different for each of said layers but is preferably 1 in each case, such that each of the reflection enhancing layers (e.g. high and low refractive index layers) preferably have an optical thickness of 125nm±25% (Col. 3, lines 24-29; Col. 5, lines 30-45; Col. 6, lines 1-18), thereby reading upon the claimed optical thicknesses for the claimed first and second dielectric layers as recited in instant claims 16, 17 and 27.  Jenkinson specifically discloses that the “closer the optical thicknesses of the layers are to n.500 nm/4 the more neutral 2 +b*2
With regards to instant claim 25, as noted above, Jenkinson discloses that the mirrors including the back surface mirrors have a visible light reflection of at least 70% and thus read upon the claimed glass-side light reflectance of at least 40%.
With regards to instant claim 26, Jenkinson discloses that sample coated mirrors formed in accordance with the invention were tempered at temperatures ranging from 550ºC to 680ºC, and that no deterioration of the coatings was observed although the reflectivity was reduced by about 0.3% at 550ºC and about 3.5% at 680ºC (Col. 15, lines 24-30), and hence Jenkinson provides a clear teaching and/or suggestion that the mirrors or coated substrates are “thermally temperable” as claimed and that after heat treatment at 550ºC, the light transmission is not substantially changed thereby rendering the claimed invention as recited in instant claim 26 obvious over the teachings of Jenkinson.
Claims 1-4 and 7-28 are rejected under 35 U.S.C. 103 as being unpatentable over Koike (US2006/0209566).  Koike discloses a first reflector provided on a supporting base (D) having a configuration of D/C/B/A (e.g. as in Fig. 2) or D/C/B/C/B/A, wherein (D) is a transparent supporting base, (C) is a high refractive index thin film layer, (B) is a low refractive index thin film layer, and (A) is a metal thin film layer of silver or known metal layers having high reflectance such as gold, aluminum, chrome, and nickel (reading upon the claimed chromium-based layer (C) of instant claims 1 and 4); wherein the low refractive index thin film layer (B) and the high refractive index thin film layer (C) are laminated at a specific thickness in a specific order so that superior reflection-increasing function is exhibited, resulting in exhibiting high reflectance exceeding the reflectance value of the metal layer (A) alone, with preferred reflectance values being not less than 99%, particularly preferably not less than 100% in comparison and contrasted to aluminum oxide (Abstract; Paragraphs 0027, 0034 and 0039), .
Koike discloses that the set wavelength of visible light is preferably 550nm given that a wavelength of 550nm is most contributing to the luminous reflectance; wherein at said wavelength, the low refractive index thin film layer (B) has an index of refraction nL of not less than 0.5 and not more than 2.0, preferably 1.0 to 1.8, with silicon dioxide and aluminum oxide preferred; while the high refractive index thin film layer (C) has a refractive index nH of higher than the refractive index nL of the low refractive index thin film layer (B), preferably of not less than 1.6 and not more than 4.0, or preferably 1.8 to 3.5 and more preferably 2.0 to 3.0, with titanium oxide and indium oxide preferred (Paragraphs 0046-0050 and 0064-0066) reading upon the claimed first and second dielectric layers of high and low refractive index as instantly claimed.  Koike discloses that when the reflector is a reflection-increasing reflector, the refractive index nH of the high refractive thin film layer (C) is required to be higher than the refractive index nL of the low refractive index thin film layer (B) by a difference of preferably not less than 0.3, more preferably from 0.6 to 1.6 (Paragraph 0075), with an example utilizing silicon dioxide having a refractive index of 1.43 at 550nm as the low refractive index layer and titanium dioxide having a refractive index of 2.50 at 550nm as the high refractive index layer (Examples), reading upon the claimed second and first dielectric layers, respectively, as recited in instant claims 1, 7-10, and 12.  Hence, given that Koike clearly discloses an embodiment of D/C/B/A (e.g. Fig. 2) such that there is single metal layer that may be chrome, i.e. chromium-based, and only one high refractive index layer is present and in direct contact with the low prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claims 2-3, 14, 18, 19, 21, and 22, Koike also discloses an embodiment comprising the configuration of D/C/B/C/B/A as noted above, wherein based upon the materials as disclosed by Koike for each of the layers as discussed in detail above, transparent supporting base (D) reads upon the claimed transparent substrate (S); the first high refractive index thin film layer (C), particularly of titanium dioxide, reads upon the claimed first dielectric layer of high refractive index (H1); the low refractive index thin film layer (B), particularly silicon dioxide, reads upon the claimed second dielectric layer of low refractive index (L1); the second high refractive index thin film layer (C), particularly titanium dioxide, broadly reads upon the third dielectric layer of high refractive index (H2) of instant claims 2, 14, 18, 19, 21 and 22; the second low refractive index thin film layer (B), particularly silicon dioxide, reads upon the claimed fourth dielectric layer of low refractive index (L2) of instant claims 3, 14, 21 and 22, and broadly as in instant claim 19; and the reflecting metal layer (A) such as a chrome layer reads upon the claimed single chromium-based layer (C).  Koike further discloses, in terms of the claimed optical thickness of the third dielectric layer (H2), that the thickness of the high refractive index thin film layer (C) is not particularly restricted and that the proper thickness may be selected according to applications of the reflector, wherein for example, when it is applied to a reflection-increasing reflector, after considering a relationship between the refractive index and the thickness, the proper thickness may be determined, with a preferred H, more specifically not less than 0.7λ/4nH and not more than 1.3λ/4nH , preferably 0.8 to 1.2λ/4nH and more preferably 0.9 to 1.1λ/4nH (Paragraph 0068); and given that Koike does not specifically require the two high refractive index thin film layers (C) to have the same thickness, one having ordinary skill in the art before the effective filing date would have been motivated to utilize any thickness within the more preferred range taught by Koike for each of the high refractive index thin film layers (C), independent of one another, such that a second high refractive index thin film layer (C) having an optical thickness of 95% or less of the optical thickness of the first high refractive index thin film layer (C) as instantly claimed, e.g. a first (C) of 1.0λ/4nH and a second (C) of 0.9λ/4nH would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention, and thus the claimed invention as recited in instant claims 2-3, 14, 21, and 22 as well as instant claim 18 given the above values for λ (i.e. 550nm) and nH (e.g. preferably 2.0-3.0 and particularly 2.5 for titanium dioxide as utilized in the examples) would have been obvious over the teachings of Koike given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Further, with regards to instant claim 19 and the optical thickness of the fourth dielectric layer (L2) or the second low refractive index thin film layer (B) of the D/C/B/C/B/A Koike embodiment, Koike discloses that the thickness of the low refractive index thin film layer (B) is not less than 0.7 λ/8nL and not more than 1.3 λ/8nL, as opposed to a known preferred thickness of λ/4n, wherein when the thickness is too far from the above range, the reflectance of the first reflector is insufficient in some cases (Paragraphs 0051-0056); and given the proximity of the upper limit disclosed by Koike calculated at a wavelength of 550nm (i.e. 1.3 x 550nm/8nL) or an optical thickness of 89.375nm and the claimed lower optical thickness endpoint of 90nm, the claimed invention as 
With regards to instant claims 11 and 13, Koike more broadly discloses that examples of the substance of the high refractive index thin film layer (C) include zirconium oxide, titanium oxide, and the like (Paragraph 0066), and given that it would have been obvious to one having ordinary skill before the effective filing date of the instant invention to utilize any combination of said high refractive index metal oxides or mixed metal oxides thereof that have a refractive index within the preferred 2.0-3.0 refractive index range taught by Koike, the use of a mixed metal oxide of titanium and zirconium as instantly claimed would have been obvious to one having ordinary skill in the art given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regards to instant claims 15-17 and 27, as discussed in detail above, Koike discloses thickness ranges for the metal layer (A), high refractive index thin film layer (C), and the low refractive index thin film layer (B), reading upon and/or overlapping the ranges as recited in instant claims 15, 16 and 17, respectively, or combined in instant claim 27, thereby rendering the claimed invention as recited in instant claims 15-17 and 27 obvious over the teachings of Koike given that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any thickness for each of the layers falling within the respective ranges taught by Koike.
With regards to instant claims 23-24, Koike discloses that the reflector can be provided with a thin film layer made of other metals, metal oxides or metal compounds, or a known hard 
With regards to instant claim 25, as noted above, Koike discloses that the first reflector comprising the low refractive index thin film layer (B) and the high refractive index thin film layer (C) laminated at a specific thickness in a specific order so that superior reflection-increasing function is exhibited, resulting in exhibiting high reflectance exceeding the reflectance value of the metal layer (A) alone, with preferred reflectance values being not less than 99%, 
With regards to instant claims 26 and 28, it is again noted that Koike discloses that the supporting base (D) may be glass, further reciting that it does not matter whether or not the example glasses are tempered (Paragraph 0041), and given that Koike discloses the same materials and thicknesses for the layers as in the claimed invention, it would have been obvious to one having ordinary skill in the art to reasonably expect the reflector taught by Koike to be “temperable” and have a light transmission after heat treatment as recited in instant claim 26, and also exhibit CIELAB a* and b* coordinates on the glass side as recited in instant claim 28 given that the color of the reflector is dependent upon the layer materials and thicknesses thereof.  Alternatively, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum thicknesses of the layers to provide the desired color for a particular end use wherein a neutral color as in instant claim 28 (e.g. a* and b* close to zero) would have been obvious to one having ordinary skill in the art particularly given the various end uses disclosed by Koike (Paragraph 0086).
Response to Arguments
Applicant’s arguments filed 9/16/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments filed 9/16/2021.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Colbert (USPN 2,519,545) discloses colored mirrors, including first (front) surface and second (back) surface mirrors, that have desired color and reflectivity characteristics by producing interference of light rays which strike the mirrors, wherein in certain embodiments, a back surface mirror comprises a glass support (1), a composite of numerous partially transparent reflecting layers of different materials (e.g. 6,7; or 9,10,11; or 19-24) and of different refractive indices that cooperate in producing interference coloration and in giving reflectivity, backed by an opaque reflecting layer (3) and protected with a protective coating (4) of paint, lacquer or shellac; wherein the thicknesses of the numerous partially transparent layers may be the same or different and can range from 0.004 to a maximum thickness of 9 times the quarter wave length factor, preferably between 0.01 and 2.5 times the quarter wave length factor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        January 6, 2022